PER CURIAM.
Affirmed. See § 443.151(4)(b)(6), Fla. Stat. (2013) (“The referee’s decision is final unless further review is initiated under paragraph (c) within 20 days after the date of mailing notice of the decision to the party’s last known address or, in lieu of mailing, within 20 days after the delivery of the notice.”); Fla. Admin. Code Ann. R. 73B-20.007(2) (“If the referee finds that the appeal was not filed within the time allowed by the law, it shall be dismissed.”); Espinosa v. Cableoptics, Inc., 807 So.2d 195, 195-96 (Fla. 3d DCA 2002) (“Pursuant to section 443.151(4)(b) 3, Fla. Stat. (1997), an aggrieved party has twenty days after the mailing or delivery of the referee’s decision to initiate an appeal with the U.A.C. An appeal which is not timely perfected within twenty days is subject to dismissal pursuant to Florida Administrative Code Rule 38E-3.006. As the appel-lees correctly point out, there are no good cause exceptions to this dismissal rule.”)